UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 ALERE INC. (Name of Registrant as Specified in Its Charter) COPPERSMITH CAPITAL MANAGEMENT, LLC COPPERSMITH VALUE PARTNERS, LLC JEROME J. LANDE CRAIG ROSENBLUM SCOPIA LONG LLC SCOPIA PARTNERS QP LLC SCOPIA PX, LLC SCOPIA PARTNERS LLC SCOPIA WINDMILL FUND, LP SCOPIA INTERNATIONAL MASTER FUND LP SCOPIA PX INTERNATIONAL MASTER FUND LP SCOPIA LB LLC SCOPIA CAPITAL GP LLC SCOPIA CAPITAL MANAGEMENT LLC MATTHEW SIROVICH JEREMY MINDICH CURT R. HARTMAN THEODORE E. MARTIN (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Coppersmith Capital Management, LLC (“Coppersmith Capital”), together with the other participants named herein, has made a definitive filing with the Securities and Exchange Commission of a proxy statement and accompanying BLUE proxy card to be used to solicit votes for the election of its slate of director nominees at the 2013 annual meeting of stockholders of Alere Inc., a Delaware corporation. On July 8, 2013, Coppersmith Capital issued the following press release: NEWS RELEASE Media Contact: Investor Contact: Dan Gagnier Mark Harnett Sard Verbinnen & Co MacKenzie Partners, Inc. (212) 687-8080 (212) 929-5500 COPPERSMITH CAPITAL FILES DEFINITIVE PROXY MATERIALS TO ELECT THREE HIGHLY-QUALIFIED CANDIDATES TO ALERE’S BOARD AND SENDS LETTER TO ALERE STOCKHOLDERS Notes That Alere is Deeply Undervalued as a Result of Misguided Strategy, Poor Execution and Capital Misallocation Outlines Strategic Plan to Enhance Value That Can Generate Stock Price Appreciation of 74% to 136% Urges Stockholders to Vote the BLUE Proxy Card to Support Real Change and Elect Coppersmith’s Nominees New York, NY, July 8, 2013 – Coppersmith Capital Management, LLC (“Coppersmith Capital”) and the other participants in its proxy solicitation (collectively, “Coppersmith”), the fourth-largest stockholder of Alere, Inc. (NYSE: ALR) (“Alere”), owning approximately 7% of the shares outstanding, today announced that it has filed with the Securities and Exchange Commission definitive proxy materials in connection with the election of Coppersmith’s three highly-qualified and independent candidates to Alere’s Board of Directors at its upcoming annual meeting of stockholders on Wednesday, August 7, 2013. Coppersmith also sent a letter to Alere’s stockholders outlining a detailed plan for value creation and urging all stockholders to vote the BLUE proxy card for the election of Coppersmith’s nominees. Jerome Lande, Managing Partner of Coppersmith Capital, said: “We have a deeply rooted belief in Alere’s intrinsic value, which has been systematically eroded by a misguided strategy, operational mismanagement and questionable acquisitions.We have attempted to work with the company to bring about real change that can benefit all stockholders, but have been disappointed by the fortress mentality around a value destroying status quo.Indeed, the company has made a desperate attempt to window dress by putting forward a slate of new hand-picked nominees that have already committed to support a failing strategy, before they are even in place to act as the stockholders’ fiduciaries.” Added Lande, “We are putting forward a plan that has the potential to create real near-term value and strengthen the overall business for the future.We ask our fellow stockholders to review Coppersmith’s detailed plan to unlock value and re-focus Alere on its core business.We urge them to support real change and vote the blue proxy card to elect our three highly-qualified and independent director nominees.” The full text of the letter follows: VOTE THE BLUE PROXY CARD TODAY TO ENSURE THAT ALL STRATEGIES ARE CONSIDERED TO ENHANCE THE VALUE OF YOUR ALERE INVESTMENT Dear Fellow Alere Stockholder: Coppersmith Capital Management, LLC and the other participants in its proxy solicitation (collectively “Coppersmith”) own approximately 7.0% of Alere, Inc. (“Alere” or the “Company”).We have nominated three highly qualified, independent candidates, Curt R. Hartman, Theodore E. Martin and Jerome J. Lande, for election to Alere’s board of directors (the “Board”) at the upcoming annual meeting of stockholders (the “Annual Meeting”).We believe we are the fourth-largest stockholder of Alere and have consistently continued to increase our position by close to 20% since the announcement of our nomination of director candidates because we believe in the strength of Alere’s core assets and are encouraged by the strong support we have received from our fellow stockholders. Alere is deeply undervalued and chronically underperforming, in our view, largely as a result of major strategic, structural and operational problems within the control of management and the Board.Yet, Alere’s management and Board have proposed only feeble half-measures, with no quantified targets or timetables, in what appears to be nothing more than an attempt to placate frustrated stockholders. We believe Alere’s plan will only result in preserving the status quo and the ongoing destruction of stockholder value. In contrast, Coppersmith has proposed a clearly defined action plan with specific financial goals, and the stockholder representation needed to enact it: 1) Divest the Health Management division, while partnering to preserve any attractive product sales, in a competitive auction process conducted by a qualified independent investment banker. We estimate completion by 1st quarter of 2014, proceeds of $270 million to $400 million, and boost to operating margins and growth of 380 basis points and 90 basis points, respectively. 2) Commence an aggressive de-leveraging program with divestitures of non-core businesses including the consumer products joint venture and potentially the Toxicology division. We estimate potential proceeds of up to $3.4 billion (including Health Management and the businesses in management and the Board’s $200 million plan), for potentially zero net leverage at year-end 2013. 3) Rationalize operations, focused on cost reductions and a culture of ROIC-based decision making and accountability We estimate a conservative range of $50 to $100 million in cost savings, but believe far more may be achievable by the first half of 2014. Coppersmith believes these actions can generate a stock price of $43 to $58, or 74% to 136% appreciation from Alere’s current prices as of June 28, 2013.If not, we firmly believe the resulting streamlined company would be highly attractive to strategic and financial acquirors, at similar valuation or greater. (dollars in millions, except per share amounts) Low High Total Divestiture Proceeds Core Diagnostic 2014E EBITDA Cost Savings Core Diagnostic MI DA plus Cost Savings Trading Multiple x x Core Diagnostic Value Estimated Net Debt & Preferred at 12/2013 Equity Value Implied Price Per Share $ $ Premium to Current Price % % We believe Alere needs a strong, independent Board that will open-mindedly evaluate all available alternatives to restore Alere to profitability and build a more valuable Company. Coppersmith’s nominees are truly independent and will consider all strategies to enhance stockholder value.On the other hand, in his June 27, 2013 letter to stockholders, Chairman and Chief Executive Officer (“CEO”), Ron Zwanziger, made it clear that Alere’s new hand-picked nominees are already committed to management’s failing strategy even BEFORE their election to the Board, stating “Your Board’s director nominees have committed to being actively engaged in overseeing management’s execution of Alere’s strategy.” Stockholders deserve better – they deserve truly independent directors who are committed to representing stockholders’ interests and will consider all viable strategies to enhance Alere’s value. Alere’s Record Speaks for Itself: Change is Overdue Stock Underperformance Alere’s stock price performance has punished stockholders on an absolute basis as well as relative to both the stock market generally and healthcare companies specifically (as defined by the Company’s own chosen comparables, the NYSE Composite Index and the Dow Jones US Healthcare Index). Stock Performance(a) 2 Year 3 Year 5 Year 1 Day Before Matria (b) 10 Year Alere -36.1
